Citation Nr: 1519989	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO. 11-18 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for left wrist carpal tunnel syndrome.

2. Entitlement to an increased rating in excess of 20 percent for a left wrist fusion.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to November 1969. The Veteran passed away in January 2015; the appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purposes of processing the claim to completion. See 38 U.S.C.A. § 5121A. In this case, the appellant's January 2015 claim to continue the Veteran's increased rating claims was accepted by the Board as a request for substitution as the claimant in the claims pending at the time of the Veteran's death, and the appellant's request for substitution was granted in April 2015 correspondence. The claims discussed herein have been certified to the Board for adjudication based upon substitution of the appellant as the claimant.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to TDIU on a schedular and extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's left wrist carpal tunnel syndrome was manifested by pain, burning, numbness, weakness, slightly decreased motor ability and decreased sensation to light touch, vibration and position, resulting in moderate incomplete paralysis of the median nerve. Severe incomplete paralysis or complete paralysis of the median nerve has not been shown.

2. For the entire period on appeal, the Veteran's left wrist fusion was manifested by giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of movement, swelling, tenderness, ankylosis of the left wrist at 0 degrees dorsiflexion, palmar flexion, radial deviation and ulnar deviation, resulting in ankylosis in a position other than favorable; but not by unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation, or extremely unfavorable ankylosis resulting in loss of use of the hand.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for left wrist carpal tunnel syndrome have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8599-8515 (2014).

2. The criteria for an increased rating of 30 percent, but no higher, for a left wrist fusion have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5214 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the appellant's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in December 2008, prior to the initial unfavorable adjudication in March 2009. This letter advised the Veteran of what evidence was necessary to substantiate the claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.



B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified or submitted private treatment records have been associated with the claims file. The Board notes that there are potentially outstanding Vocational Rehabilitation records. However, while these records are clearly relevant to the question of whether or not the Veteran's service-connected disabilities precluded him from obtaining or maintaining substantially gainful employment, there is no evidence that these records contain medical evaluations detailing the severity of his disabilities during the period on appeal. Thus, while they are requested in the remand portion below as necessary development for the proper adjudication of the TDIU claim, there is no evidence they are relevant to the adjudication of the increased rating claims. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). No other relevant records have been identified and are outstanding as they pertain to the increased rating claims. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records as to the increased ratings claims decided herein. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in March 2011. The examinations were adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claims for increased ratings for left wrist carpal tunnel syndrome and a left wrist fusion. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be the first two digits from the part of the schedule most closely identifying the part, or system of the body involved, and the last two digits will be "99" for all unlisted conditions. 38 C.F.R. § 4.27. When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings. Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin. 38 C.F.R. § 4.20.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends he is entitled to increased ratings for left wrist carpal tunnel syndrome and a left wrist fusion. The Board will address the schedular criteria governing each disability in turn, applying the legal framework outlined above.




A. Left Wrist Carpal Tunnel Syndrome

The Veteran's left wrist carpal tunnel syndrome is rated under Diagnostic Code 5299, reflecting his unlisted left wrist carpal tunnel syndrome. The condition is rated by analogy to Diagnostic Code 8515, covering impairment of the median nerve. 38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 8515.

Different ratings are available for the dominant (major) and non-dominant (minor) side. See id. Here, the medical evidence shows that the Veteran is right hand dominant, and therefore the Veteran's left wrist carpal tunnel syndrome will be rated based on the percentages assigned to the minor side. Id.

Under Diagnostic Code 8515, a 20 percent rating for the minor side is warranted for moderate incomplete paralysis, and a 40 percent rating is warranted for severe incomplete paralysis. Id. Finally, a 60 percent rating is warranted for complete paralysis of the median nerve, manifested by the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of the index finder and feeble flexion of the middle finger, inability to make a fist, index and middle fingers remain extended, inability to flex distal phalanx of the thumb, defective opposition and abduction of the thumb at right angles to the palm, flexion of the wrist weakened, and pain with trophic disturbances. Id.

Diseases of the peripheral nerves are also rated based on the degree of paralysis, neuritis, or neuralgia. The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note. When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree. Id.

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis. 38 C.F.R. § 4.123. The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate incomplete paralysis. Id. Tic douloureux may be rated up to complete paralysis of the affected nerve. 38 C.F.R. § 4.124.

The terms "slight," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision. Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Based on the lay and medical evidence of record, the Board finds that the Veteran's left wrist carpal tunnel syndrome more nearly approximates the currently assigned rating for moderate incomplete paralysis of the minor side. During the course of the appeal the Veteran's lay statements reflect complaints of pain, reduced grip strength and overall reduced functionality, which are competent. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Turning to the medical evidence, the Veteran was provided with a peripheral nerves examination in March 2011. The examiner noted complaints of pain, numbness, burning, and weakness. On objective examination the Veteran was found to have normal reflexes, muscle bulk and muscle tone, with no evidence of atrophy. The examiner noted decreased sensation to vibration, light touch, and position sense, as well as slightly reduced motor capabilities on the clever, although these were noted to only be at +4 out of 5, indicating active movement against some resistance. The examiner noted the location of the impairment to be the median nerve. Overall no paralysis was noted, but neuritis and neuralgia were noted as being present.

VA and private treatment records from the period on appeal reflect continued treatment for left wrist pain. A June 2011 private nerve conduction study noted worsening left wrist carpal tunnel syndrome, with all muscles noted to be normal. No further nerve evaluations for the period on appeal are of record.

After review of all of the evidence, the evidence shows that the preponderance of the evidence is against a finding that an increased rating in excess of 20 percent for the Veteran's left wrist carpal tunnel syndrome is warranted. The median nerve disability was manifested predominantly by sensory impairment, particularly numbness, burning, weakness and pain in the left hand and fingers. Objective testing showed the Veteran retained his reflexes, muscle tone and muscle bulk, with only a slight decrease in motor capabilities in the left hand and fingers, despite complaints of decreased grip strength. Sensation was noted to be decreased to all types of testing, but sensation was not noted to be wholly absent. The March 2011 examiner noted that paralysis was not present, and none of the manifestations noted to be associated with complete paralysis were noted in either the treatment records, examination report, or lay statements of record. The Veteran's overall disability picture or individual symptoms were at no point been described as severe. As the symptomatology associated with the left wrist carpal tunnel syndrome is predominantly sensory in nature, with only slight sensory and motor impairment, the Board finds that the overall disability picture more nearly contemplates a 20 percent rating based on moderate impairment of the median nerve. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note.

No additional higher or alternative ratings for this period under different Diagnostic Codes can be applied in this case. There is no evidence that the Veteran's left wrist carpal tunnel syndrome is characterized by loss of reflexes, muscle atrophy or constant pain that is sometimes excruciating. As such, the maximum rating for neuritis, which is commensurate with severe incomplete paralysis, is not warranted. 38 C.F.R. § 4.123. A higher rating based on neuralgia is not warranted, as the maximum allowable rating for neuralgia is commensurate with moderate incomplete paralysis of the affected nerve. 38 C.F.R. § 4.124. There is no evidence of tic douloureux. Id.

Finally, notations concerning impairment of the left upper extremity ulnar nerve are of record in a June 2011 private nerve conduction study. However, the March 2011 VA examiner specifically noted that impairment of the median nerve was underlying the Veteran's service-connected left wrist carpal tunnel syndrome. Further, additional April 2002 and September 2004 nerve conduction studies from the same private provider both identify the median nerve as underlying the left wrist carpal tunnel syndrome, and not the ulnar nerve. As the preponderance of the evidence is against a finding that the Veteran's noted ulnar nerve impairment is underlying his left wrist carpal tunnel syndrome, a higher rating based on impairment of the ulnar nerve is not warranted. 38 C.F.R. § 8516. 

Further, disabilities affecting the median and ulnar nerves are rated based on substantially similar criteria. See 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8516. As such, a higher rating based on impairment of the ulnar nerve is not warranted for the same reasons outlined above with respect to incomplete paralysis, and there is no lay or medical evidence of any of the complications associated with a rating for complete paralysis of the ulnar nerve. There is no medical evidence of involvement or impairment of any other nerves underlying the left wrist carpal tunnel syndrome, and therefore a higher rating based on the criteria applicable to other nerves is not warranted. 38 C.F.R. § 4.124a, Diagnostic Codes 8514, 8517-8519, 8614, 8617-8619, 8714, 8717-8719.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 20 percent for left wrist carpal tunnel syndrome. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

B. Left Wrist Fusion

The Veteran's left wrist fusion is rated under Diagnostic Code 5214, covering ankylosis of wrist. 38 C.F.R. § 4.71a, Diagnostic Code 5214. As with the left wrist carpal tunnel syndrome above, the medical evidence reflects that the Veteran is right hand dominant, and therefore the rating for the minor side will be used. Id.

Normal range of motion of the wrist is from 0 to 80 degrees palmar flexion, 0 to 70 degrees dorsiflexion, 0 to 45 degrees ulnar deviation, and 0 to 20 degrees radial deviation. 38 C.F.R. § 4.71a, Plate I. Under Diagnostic Code 5214, a 20 percent rating is warranted for favorable ankylosis in 20 degrees to 30 degrees dorsiflexion. Id. A 30 percent rating is warranted for favorable ankylosis in any position except favorable. Id. A 40 percent rating is warranted for unfavorable ankylosis of the minor wrist in any degree of palmar flexion, or with ulnar or radial deviation. Id. Extremely unfavorable ankylosis is to be rated as loss of use of the hands. 38 C.F.R. § 4.71a, Diagnostic Code 5214, Note.

Based on the medical evidence of record, the Board finds that a rating of 30 percent, but no higher, for the left wrist fusion is warranted. Lay statements from the Veteran show that he reported pain, difficulty gripping and difficulty using the hand generally, all of which are competent. Jandreau, 492 F.3d 1372.

A VA examination was provided in March 2011. The examiner found the Veteran to have ankylosis of the left wrist. The left wrist was noted to be fixed at 0 degrees dorsiflexion and 0 degrees palmar flexion, with 0 degrees of ulnar or radial deviation. In other words, the left wrist was ankylosed in-line with the forearm in all directions. See 38 C.F.R. § 4.71a, Plate I. Repetitive testing was not possible as the joint is ankylosed. The examiner noted there to be pain, with giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of movement, swelling and tenderness. VA and private treatment records reflect on-going treatment for a left wrist disability, but no further range of motion testing or notations of ankylosis are of record. 

Based on the objective medical evidence, the Board finds that the Veteran's left wrist fusion disability more nearly approximates the level of severity contemplated by a 30 percent rating for ankylosis of the wrist. 38 C.F.R. § 4.71a, Diagnostic Code 5214. The medical evidence reflects ankylosis in line with the forearm, with no degrees of ulnar or radial deviation. In reading the rating criteria, favorable ankylosis is defined as ankylosis between 20 and 30 degrees dorsiflexion, and warrants a 20 percent rating for the minor side. A 30 percent is then warranted for ankylosis in any position other than favorable, presumably meaning any position other than dorsiflexion between 20 and 30 degrees and other than those positions contemplated by unfavorable ankylosis. As the Veteran's left wrist disability is shown to have been ankylosed in a position other than 20 to 30 degrees dorsiflexion, the Board finds that it is more nearly contemplated by the 30 percent rating for positions other than favorable.

A rating in excess of 30 percent for ankylosis of the minor wrist is not warranted. None of the medical or lay evidence reflects that the left wrist was ankylosed in any degree of palmar flexion or with ulnar or radial deviation, with the March 2011 VA examiner specifically finding as such. Likewise, the medical evidence is silent for any indication that the Veteran's left wrist fusion resulted in complete loss of use of the hand, and neither the appellant nor the Veteran's statements have alleged loss of use. 38 C.F.R. § 4.71a, Diagnostic Code 5214, Note. Therefore, increased ratings in excess of 30 percent for unfavorable ankylosis or loss of use of the hand are not warranted. Id.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. The medical evidence is silent for any indication of elbow, forearm, shoulder or arm impairments. 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5213. As noted above, there is no medical or lay evidence of complete loss of use of the hand as a result of the left wrist fusion disability, and therefore a higher rating based on amputation of the left hand is not warranted. 38 C.F.R. § 4.71a, 5125. 

In evaluating the Veteran's current level of disability functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of movement, swelling and tenderness, all of which the Veteran is competent to report. Jandreau, 492 F.3d 1372. However, the VA examiner specifically took these factors into account when determining that the Veteran's left wrist was ankylosed in line with his forearm. In spite of these factors the examiner did not indicate that the Vetera had unfavorable ankylosis or that these factors resulted in the complete loss of use of his left hand. As such, the Board finds that the Veteran's statements concerning further limitation of function due to additional factors are outweighed by the objective observations of the VA examiner. 38 C.F.R. §§ 4.40, 4.45, 4.59.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Based on the evidence of record, the Board finds that an increased rating of 30 percent, but no higher, for the left wrist fusion is warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5214.

III. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

A. Left Wrist Carpal Tunnel Syndrome

The first Thun element is not satisfied here. The Veteran's service-connected left wrist carpal tunnel syndrome is manifested by numbness, weakness, burning, pain, slightly decreased motor skills, decreased sensation to light touch, vibration and position, and difficulty gripping. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the Rating Schedule for Diseases of the Peripheral Nerves. See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. In summary, the schedular criteria for nerve disabilities contemplate a wide variety of sensory and physical manifestations, including pain, sensory impairment, motor impairment and muscle atrophy.

Given the variety of ways in which the rating schedule contemplates impairment due to nerve disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as the level of the Veteran's sensory and physical impairment is fully contemplated by the rating criteria. There is nothing exceptional about the Veteran's left wrist carpal tunnel syndrome as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, extraschedular referral is not warranted in this case.

B. Left Wrist Fusion

The first Thun element is not satisfied here. The left wrist disability was manifested by giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of movement, swelling, tenderness, ankylosis of the left wrist at 0 degrees dorsiflexion, palmar flexion, radial deviation and ulnar deviation, resulting in ankylosis in a position other than favorable. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the rating schedule for musculoskeletal disabilities. See 38 C.F.R. § 4.71a, Diagnostic Code 5214. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as the Veteran's symptomatology results in ankylosis of the wrist that is in a position other than dorsiflexion between 20 and 30 degrees, but not in a position defined as unfavorable ankylosis. In short, there is nothing exceptional or unusual about the Veteran's left wrist disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

C. Johnson v. McDonald Considerations

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for left wrist carpal tunnel syndrome and a left wrist fusion. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's left wrist carpal tunnel syndrome and left wrist fusion combine or interact with one another in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to award compensation for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an increased rating in excess of 20 percent for left wrist carpal tunnel is denied.

Entitlement to an increased rating of 30 percent, but no higher, for a left wrist fusion is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

VA's duty to assist a claimant includes the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Here, the Veteran submitted records indicating that he was at one time involved in the Vocational Rehabilitation program. While the records submitted by the Veteran are present, it is not clear if these constitute the entirety of his vocational rehabilitation records. As these records are pertinent to the determination of whether the left wrist disabilities precluded the obtaining or maintaining of substantially gainful employment, VA must attempt to obtain any further vocational rehabilitation records. Golz, 590 F.3d 1317.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with a combined rating of 70 percent or more. 38 C.F.R. § 4.16(a). 

In this case, the Veteran was rated at 20 percent for left wrist carpal tunnel syndrome and 30 percent for a left wrist fusion (granted herein), for a total combined rating of 40 percent. 38 C.F.R. § 4.25. Thus, the Veteran did not meet the schedular criteria for TDIU. 38 C.F.R. § 4.16(a). However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Where a veteran does not meet the schedular requirements, the Board may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration. Bowling v. Principi, 15 Vet. App. 1 (2001).

Here, the Veteran's lay statements of record assert that his left wrist disabilities prevented him from working in his trained profession, which was as a jeweler. Of record are also several notations from a neurologist indicating that the wrist conditions rendered the Veteran unemployable as a jeweler, as well as a January 2009 vocational rehabilitation opinion indicating that it was not reasonably feasible for the Veteran to obtain a vocational goal. Based this evidence, the Board concludes that the facts of this case meet the criteria for submission of the appellant's claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of entitlement to TDIU on an extraschedular basis. Therefore, remand for this purpose is warranted.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts must also be made to obtain any further records pertaining to the Veteran's Vocational Rehabilitation/Chapter 31 claim, to include the Veteran's Counseling / Evaluation / Rehabilitation Folder and Jobs Training Folder. See January 2009 Vocational Rehabilitation Opinion.

2. After completing the above development to the extent possible, refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of whether TDIU on an extraschedular basis is warranted.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


